Citation Nr: 0705417	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-31 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension with 
renal insufficiency, claimed as secondary to service 
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971, with subsequent reserve service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
service connection for PTSD and hypertension with renal 
insufficiency.  

In a November 2004 statement the veteran requested an RO 
hearing.  In December 2004 the veteran was afforded an 
informal conference with a Decision Review Officer at the RO.  
In a statement submitted on that date, the veteran indicated 
his desire to withdraw his request for a hearing at the local 
RO.  Thus, the RO hearing request is withdrawn.  

In his December 2006 written brief presentation, the 
veteran's representative asserted that the veteran had 
presented a reasonable claim of entitlement to service 
connection for a low back condition.  This claim has not been 
adjudicated and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records).    

In February 2006 the veteran submitted a portion of a VA 
treatment record for PTSD.  While this record does not 
reflect the date of treatment, it was printed in January 
2006, and is labeled as "Page 65."  The most recent VA 
treatment records associated with the claims file are from 
May 2005.  Because the portion of the treatment record 
submitted in February 2006 was printed in January 2006, was 
not previously of record, and is incomplete, it suggests that 
not all of the veteran's VA treatment records have been 
associated with the claims file.  As any such records are 
potentially pertinent to the claims on appeal and are within 
the control of VA, they should be obtained and associated 
with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

VA treatment records from October 2001 to May 2005 include 
diagnoses of, and treatment for, PTSD.  The undated VA 
treatment record submitted in February 2006 reports the 
veteran's stressors as seeing a merchant marine with his head 
on a pole and body on the ground and two soldiers being 
killed while on guard duty in Vietnam, thus suggesting a link 
between the veteran's reported stressors and PTSD.  

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (1999).  

Where, a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).      

The veteran's service personnel records confirm that he 
served in Vietnam, however, he was not awarded medals 
indicative of combat, and there is no evidence other than his 
statements, that he or his unit engaged in combat.  The 
veteran reported in a December 2003 statement that his mess 
hall was hit with rocket fire, no efforts have yet been 
undertaken to confirm this report.  See Sizemore v. Principi, 
18 Vet. App. 264 (2004) (holding that receiving enemy fire or 
firing on an enemy could constitute participation in combat).

The veteran has furnished information and testimony 
concerning his claimed stressors.  In an October 2002 PTSD 
questionnaire, the veteran described his stressors as the 
uncertainty of survival, mutilation of fellow soldiers, two 
individuals from his company losing their lives while on 
guard duty, and mutilation and burns of Vietnamese, including 
children.  In a December 2003 statement he reported that in 
April 1970 his unit, 358th Transportation, was stationed at 
Long Binh Army Base, transporting cargo to Saigon where two 
soldiers lost their lives.  He indicated that he could not 
remember the names of the two soldiers who were killed on 
guard duty.  He also reported that the mess hall was hit with 
rocket fire.   
 
At the December 2004 Decision Review Officer conference, the 
veteran described his stressors as seeing disfigured children 
and being shown the bodies of two soldiers who were killed on 
guard duty.  He stated that he could not remember the names 
of the soldiers or exact date of the incident, but that he 
thought that it may have been in September or October 1970.  
Most recently, in the February 2006 statement, the veteran 
reported that he arrived in Cam Ranh Bay in the middle of a 
ground fire fight in which he did not have a weapon to defend 
himself, and reiterated the stressors reported in December 
2004.  

The Board observes that a request has not been made to the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
to determine whether or not the veteran's unit received enemy 
fire or to verify the veteran's alleged stressors.  Given the 
above stressor statements, the veteran's verified Vietnam 
service, and his diagnosis of PTSD, VA should request 
credible supporting evidence from the JSRRC and ask them to 
attempt to verify the stressors. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c).

During the pendency of this appeal the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran has not received VCAA notice regarding disability 
ratings or effective dates.  As the claims are being remanded 
for further development, the veteran should be provided with 
such notice.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran corrective VCAA 
notice that includes an explanation as to 
the information and evidence needed to 
establish disability ratings and 
effective dates for the claims on appeal.  

2.  Request all records of VA treatment 
for PTSD and hypertension with renal 
insufficiency since May 2005.  

3.  Contact the veteran and request that 
he provide the following information as 
to each of his stressor events:  the 
dates of the incidents (or at least 
within a 30 day time frame); and the 
names, ranks, and units of assignment of 
all persons present at the incidents.  
Advise the veteran that with more 
complete information, VA can better 
assist him in attempting to verify the 
claimed stressors.  

4.  Prepare a summary of the veteran's 
claimed stressors, and forward the 
summary to; to the JSRRC and ask them to 
furnish supporting evidence of each 
claimed stressor.  The JSRRC should also 
attempt to verify that the veteran's unit 
received enemy fire.  If additional 
information is required, the veteran 
should be so informed.

5.  If any of the claimed stressors in 
paragraph 4 is verified, or evidence is 
received showing that the veteran or his 
unit was involved in combat, schedule him 
for a VA psychiatric examination.  

The examiner should review the claims 
file, including a copy of this remand in 
conjunction with the examination, and 
should acknowledge such review.  The 
examiner should report all current 
diagnoses and should express opinions as 
to 1) whether it is at least as likely as 
not (50 percent probability or more) that 
any diagnosed disability, including PTSD, 
had its onset in service, and 2) if PTSD 
is diagnosed, what stressors support that 
diagnosis.  The examiner should provide a 
rationale for all opinions expressed.

6.  After the above development is 
completed, readjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

